Title: Notes for Reply to Jean Baptiste Ternant, 18 April 1793
From: Jefferson, Thomas
To: 


Substance of the answer proposed to the letter of the
 French Minister of Apr. 13.
Before the new Government of France had time to attend to things on this side the Atlantic, and to provide a Deposit of money for their purposes here, there was a necessity that we, as their friends and debtors, should keep their affairs from suffering, by furnishing money for urgent purposes. This obliged us to take on ourselves to judge of the purpose, because on the soundness of that we were to depend for our justification. Hence we furnished monies for their colonies and their agents here; justified, in our own opinion, by the importance and necessity of the case.
But that necessity is now at an end. The Government has established a deposit of money in the hands of their minister here. We have nothing now to do but to furnish the money, for which their order is our sanction. We are no longer to look into the purposes to which it is to be applied. Their minister is to be the judge of these, and to pay the money to whom, and for what he pleases.

If it be urged that they have appropriated all the money we are advancing to another object, that he is not authorised to divert any of it to any other purpose, and therefore needs a further sum; it may be answered that it will not lessen the stretch of authority to add an unauthorized payment by us, to an unauthorised application by him, and that it seems fitter that he should exercise a discretion over their appropriations, standing, as he does, in a place of confidence, authority, and responsibility, than we who are strangers, and unamenable to them.
Private reasons of weight which need not be expressed to the minister

That these applications make us in some sort a board of Auditors for French accounts, and subject our payments to question:
That it is known to us that the present minister, not having the confidence of his government, is replaced by another, and consequently the authority of his application lessened:
That it is rather probable the whole establishment of their consuls here will be suppressed as useless and expensive to them, and rather vexatious to us.

Apr. 18. 1793.
